     Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 1 of 13



 1 SCOTT + SCOTT, ATTORNEYS AT LAW, LLP
   CHRISTOPHER M. BURKE (214799)
 2 WALTER W. NOSS (277580)
   JOHN JASNOCH (281605)
 3 707 Broadway, Suite 1000
   San Diego, CA 92101
 4 Telephone: (619) 233-4565
   Email: cburke@scott-scott.com
 5         wnoss@scott-scott.com
           jjasnoch@scott-scott.com
 6
   Attorneys for The Nationwide Group
 7

 8 [Additional counsel on signature page.]

 9                            UNITED STATES DISTRICT COURT
10                         NORTHERN DISTRICT OF CALIFORNIA
11                                    OAKLAND DIVISION
12   IN RE: LITHIUM ION BATTERIES             Case No. 4:13-md-02420-YGR
     ANTITRUST LITIGATION
13                                            MDL No. 2420

14   This Document Relates to:
                                              THE NATIONWIDE GROUP’S
15   ALL ACTIONS                              STATEMENT ON LEADERSHIP AND
                                              APPLICATION FOR APPOINTMENT TO
16                                            PLAINTIFFS’ STEERING COMMITTEE
17

18

19

20

21

22

23

24

25

26

27

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE
                                                                      4:13-MD-02420-YGR
         Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 2 of 13



 1 I.         INTRODUCTION
 2            Pursuant to the Court’s March 4, 2013 Order (ECF No. 8), the Nationwide Group1, on behalf

 3 of 27 plaintiffs from 20 different indirect purchaser states and Puerto Rico, respectfully proposes,

 4 consistent with the MANUAL ON COMPLEX LITIGATION (FOURTH), that the Court appoint a leadership

 5 structure as follows:

 6                    Interim Co-Lead Counsel
 7                    Plaintiffs’ Steering Committee (“PSC”)
 8            Additionally, as set forth below, the Nationwide Group, which represents the largest number

 9 of plaintiffs and indirect purchaser states, respectfully requests that the Court appoint four of its

10 members: (1) Scott+Scott, Attorneys at Law, LLP; (2) Schneider Wallace Cottrell Konecky LLP; (3)

11 Branstetter, Stranch & Jennings PLLC; and (4) The Lexington Law Group, to the PSC.

12 II.        APPOINTMENT OF LEADERSHIP STRUCTURE
13            A.       Interim Co-Lead Counsel
14            The Nationwide Group originally supported Scott+Scott for lead counsel. However, in order

15 to promote the prompt resolution a of leadership structure in this action and promote a broad-based,

16 consensual group of firms and plaintiffs, the Nationwide Group no longer seeks Scott+Scott’s

17
     1
18           The law firms comprising the Nationwide Group are: Altshuler Berzon, LLP, Branstetter,
     Stranch & Jennings PLLC, Davis & Taliaferro LLC, Doyle Lowther LLP, Emerson Poynter LLP,
19   Langston & Lott, P.A., the Lexington Law Group, Luis E. Minana & Associates, Schneider Wallace
     Cottrell Konecky LLP, Scott+Scott, Attorneys at Law, LLP (“Scott+Scott”), and the Wood Law
20   Firm. They represent plaintiffs Rebecca Cervanek, John Russo (plaintiffs in Russo v. LG Chem Ltd.,
     13-cv-00778), Matthew Miller, Rachel Miller (plaintiffs in Miller v. LG Chem, Ltd., 13-cv-00779),
21   Benjamin Kramer, James Smith, Angela Turner, Katherine Wirkus (plaintiffs in Turner v. LG Chem
     Ltd., 13-cv-00781), Brian Caleb Batey (plaintiff in Batey v. LG Chem America Inc., 13-cv-00787),
22   A-1 Computers, Inc. (plaintiff in A-1 Computers Inc., v. LG Chem, Ltd., 13-cv-00788), Meghan
     Dowling, Drake Dailey-Chawlibog, Michael Hull, David Shawn (plaintiffs in Shawn v. LG Chem
23   America, Inc., 13-cv-00792), Kim Billingsley (plaintiff in Billingsley v. LG Chem America Inc., 13-
     cv-00795), Michael James Doyle (plaintiff in Doyle v. LG Chem America, Inc., 13-cv-00798), Chad
24   Conover, Susanne Hiller, Robert Hyams, Mathew Weiner (plaintiffs in Conover v. LG Chem
     America, Inc., 13-cv-00801), Thomas Tuohy (plaintiff in Tuohy v. LG Chem, Ltd., 13-cv-00803),
25   Beverlee Sclar (plaintiff in Sclar v. LG Chem America, Inc., 13-cv-00884), Linda Lincoln (plaintiff
     in Lincoln v. LG Chem, Ltd., 13-cv-01131), Beatriz Hernandez (plaintiff in Hernandez v. LG Chem,
26   Ltd., 3:13-cv-01189), Jason Ames, Wilbur Franklin (plaintiffs in Ames v. LG Chem, Ltd., 4:13-cv-
     01194), and KCN Services LLC (plaintiff in KCN Services LLC v. LG Chem, Ltd., 13-cv-00119 (D.
27   Hawaii).

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                                     1
                                                                                      4:13-MD-02420-YGR
         Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 3 of 13



 1 appointment as a co-lead counsel. Instead, the Nationwide Group supports the selection of Lieff,

 2 Cabraser, Heimann & Bernstein, LLP (“Lieff Cabraser”) and Cotchett, Pitre & McCarthy LLP

 3 (“Cotchett”) as Interim Co-Lead Counsel for all indirect purchaser actions. These respected Bay

 4 Area firms are comprised of excellent lawyers and possess the experience and resources necessary to

 5 effectively lead this case through the pleadings stage, class certification, discovery, and to trial.

 6 Lieff Cabraser and Cotchett also have the leadership skills necessary to coordinate and organize the

 7 resources of the various firms that are necessary to successfully prosecute this matter. The excellent

 8 qualifications of Lieff Cabraser and Cotchett will be more fully set forth in their separate application

 9 for leadership. As Interim Co-Lead Counsel, they will have powers and responsibilities set forth in

10 the Manual, §§10.221-22 (noting duties and responsibilities that lead, liaison, trial counsel and

11 committees have in managing the litigation) and have agreed to work cooperatively with the

12 members of the PSC.2

13            B.     Plaintiffs’ Steering Committee
14            The Court’s March 4 Order stated the Court intended to appointment a PSC “to conduct and
15 coordinate the discovery stage of this litigation.” ECF No. 8 at 5. “The main criteria for

16 membership in the PSC will be: (a) willingness and availability to commit to a time-consuming

17 project; (b) ability to work cooperatively with others; and (c) professional experience in this type of

18 litigation.” (Id.) Additionally, the Court ordered “[a]pplications/nominations should succinctly

19 address each of the above criteria as well as any other relevant matters.” Id.

20            Consistent with the Court’s Order, the Nationwide Group respectfully requests the

21 appointment of four of its member firms to the PSC: (1) Scott + Scott; (2) Schneider Wallace

22 Cottrell Konecky LLP; (3) Branstetter, Stranch & Jennings PLLC; and (4) The Lexington Law

23 Group. As set forth below, each of these firms is well-qualified to serve on the PSC. A copy of each

24

25
     2
26       To the extent the Court does intend to appoint separate Interim Co-Lead Counsel, the
   Nationwide Group supports the appointment of Lieff Cabraser and Cotchett as Co-Chairs of the
27 PSC.

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                                       2
                                                                                       4:13-MD-02420-YGR
     Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 4 of 13



 1 firm’s resume is submitted as Exhibits A-D to the Declaration of Christopher Burke filed herewith

 2 (“Burke Decl.”).

 3                  1.      The Nationwide Group Provides the Broadest Representation for All
                            Indirect Purchasers
 4
            The above members of the Nationwide Group seek appointment to the PSC for all indirect
 5
     purchaser actions. Under well-settled Supreme Court precedent (subject to narrow exceptions), only
 6
     a direct purchaser is “injured in his business or property” within the meaning of §4 of the Clayton
 7
     Act (which provides a private right of action for damages for violations of the antitrust laws).
 8
     Illinois Brick Co. v. Illinois, 431 U.S. 720, 729 (1977). The laws of about half the states, however,
 9
     do not follow Illinois Brick, and allow recovery for indirect purchasers. ABA SECTION OF
10
     ANTITRUST LAW, ANTITRUST LAW DEVELOPMENTS, pp. 650-654 (7th ed. 2012). Representation by
11
     plaintiffs from states that allow for indirect purchaser recoveries maximizes the potential recoveries
12
     for all indirect purchasers.
13
            The Nationwide Group provides the broadest representation of indirect purchaser states
14
     among indirect purchaser counsel. See Burke Decl., Ex. E (Nationwide Group Indirect Purchaser
15
     Chart). The Nationwide Group represents plaintiffs in 21 different states and territories with 12
16
     states and territories being unique to the Nationwide Group. The Nationwide Group plaintiffs hail
17
     from Arizona, Arkansas, California, Florida, Hawaii, Maine, Massachusetts, Michigan, Mississippi,
18
     Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, Puerto Rico,
19
     Tennessee, Utah, Vermont, West Virginia, and Wisconsin. Based on a review of the cases filed this
20
     far, as of March 27, 2013, the Nationwide Group is the only leadership group that represents
21
     plaintiffs that have indirectly purchased in the following 12 states and territories: Arizona, Arkansas,
22
     Hawaii, Maine, Mississippi, Nebraska, Nevada, New Hampshire, New Mexico, Puerto Rico, Utah,
23
     and Vermont. This broad representation provides the potential to maximize recovery for all indirect
24
     purchasers and weighs in favor of appointing the members of the Nationwide Group to the PSC.
25

26

27

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                                         3
                                                                                        4:13-MD-02420-YGR
     Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 5 of 13



 1                  2.      The Members of the Nationwide Group Meet the Court’s Criteria for
                            Appointment to the PSC
 2
            In addition to representing a broad group of plaintiffs from all over the United States, the
 3
     Nationwide Group’s members meet the Court’s criteria for membership on the PSC. They are each:
 4
     (a) willing and able to commit the resources necessary to prosecute this litigation through trial and
 5
     appeals; (b) willing and able to work cooperatively with the other counsel appointed to the PSC by
 6
     the Court; and (c) have the professional experience in class action antitrust litigation required to
 7
     provide successful results to all indirect purchaser plaintiffs.
 8
            First, the Nationwide Group has ample financial resources and human capital to effectively
 9
     prosecute this case. This is demonstrated by the previous successes each firm has had in
10
     successfully prosecuting class actions of this nature. Moreover, the Nationwide Group has
11
     demonstrated its commitment to this litigation by dedicating substantial time, resources, and efforts
12
     since being retained by the named plaintiffs.
13
            Second, the Nationwide Group has been and will continue to work cooperatively with firms
14
     from other groups. The Nationwide Group’s commitment to work cooperatively with other firms in
15
     the best interests of indirect purchasers is succinctly demonstrated by its support for the appointment
16
     of additional firms outside of its group to the PSC.
17
            Finally, the Nationwide Group’s counsel have substantial antitrust class action experience,
18
     including trial experience, and are a strong, cohesive, and focused team committed to consumer
19
     protection. The Nationwide Group has substantial experience in procedural organization, motion
20
     practice, consolidated pleadings, and complex and high-volume discovery, including electronically
21
     stored information. The members of the Nationwide Group have tried numerous complex actions
22
     including in this Court that have resulted in substantial recoveries for their clients and class
23
     members. As set forth in their respective resumes, the Nationwide Group’s members are well-
24
     qualified and have acted as lead counsel, co-lead counsel, members of steering or executive
25
     committees, and liaison counsel in a number of complex matters over the last 30 years.
26

27

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                                        4
                                                                                        4:13-MD-02420-YGR
     Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 6 of 13



 1                          a.      Scott+Scott, Attorneys at Law, LLP
 2          With offices in California, Connecticut, New York, and Ohio, Scott+Scott has a proven track

 3 record of successfully handling large complex class actions, achieving substantial settlements and,

 4 when necessary to secure the best relief for its clients, taking cases to trial. In January and February

 5 of this year, Scott+Scott served as co-trial counsel in a five week-long antitrust class action trial,

 6 challenging arbitration clauses as a restraint of trade. Ross v. American Express Co., No. 1:04-cv-

 7 05723 (S.D.N.Y.) In December 2012, Scott+Scott took the lead role at a two-day summary judgment

 8 hearing in Dahl v. Bain Capital Partners, LLC, No. 1:07-cv-12388 (D. Mass.), an antitrust class

 9 action challenging bid-rigging and market allocation in the multi-billion dollar private

10 equity/leveraged-buyout industry.

11          Scott+Scott also has significant experience litigation antitrust class actions on behalf of

12 indirect purchasers. Recent leadership examples in indirect purchaser antitrust class actions include:

13                 In re Lipitor Antitrust Litigation, 3:12-cv-2389-PGS-DEA (D. N.J.) (end payor
14                  action) (member of end payor class plaintiffs’ Executive Committee);

15                 Mylan Pharmaceuticals, Inc. v. Warner Chilcott Public Limited Company, 12-cv-
16                  3824 (E.D. Pa) (indirect purchaser action) (lead counsel);

17                 In re Skelaxin (Metexalone) Antitrust Litigation, 1:12-cv-194 (E.D. Tenn.) (end-
18                  payor action) (member of steering committee);

19                 In re Nexium (Esomeprazole) Antitrust Litigation, 1:12-md-2409-WGY (D. Mass)
20                  (end-payor action) (member of executive committee);

21                 In re Prograf Antitrust Litigation, 1:11-cv-2242-RWZ (D. Mass) (indirect purchaser
22                  action) (member of the plaintiffs’ executive committee);

23                 In re Effexor XR Antitrust Litigation, 3:11-cv-5661 (D. N.J.) (end-payor action)
24                  (member of plaintiffs’ executive committee);and

25                 In re Korean Air Lines Co., Ltd. Antitrust Litigation, 2:07-cv-06542-SJO-AGR (co-
26                  lead counsel for indirect purchaser plaintiffs).

27          A copy of Scott+Scott’s résumé is attached to the Burke Decl. as Exhibit A.

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                                       5
                                                                                       4:13-MD-02420-YGR
     Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 7 of 13



 1                          b.      Schneider Wallace Cottrell Konecky LLP
 2          Schneider Wallace has 16 attorneys located in three offices, including in the Bay Area.

 3 Schneider Wallace litigates class actions throughout the United States. Among the other putative

 4 antitrust class actions in which it is currently counsel are In re Cox Enterprises Inc., Set-Top Cable

 5 Television Box Antitrust Litigation, 5:09-ml-02048-C (W.D. Okla.) (a pending consolidated antitrust

 6 putative class action alleging that one of the nation’s largest cable providers impermissibly tied sales

 7 of set-top boxes to sales of premium cable services); In re Nexium (Esomeprazole) Antitrust

 8 Litigation, 1:12-md-2409-WGY (D. Mass) (end-payor action) (alleging that the defendants engaged

 9 in an illegal conspiracy to delay the entry of generic versions of pharmaceuticals resulting in higher

10 prices for consumers and health care payors); and McCananey v. GlaxoSmithKline LLC, 2:12-cv-

11 06721-WHW-CLW (D.N.J.) (same). Schneider Wallace has served as class counsel in a number of

12 cases that have reached favorable settlements in this Court, including Labrador v. Seattle Mortgage

13 Co., 3:08-cv-02270-SC (N.D. Cal.); Lopez v. San Francisco Unified School District, 3:99-cv-03260-

14 SI (N.D. Cal); Satchell v. FedEx Express, Inc., 03-cv-02659-SI (N.D. Cal.); and National Federation

15 of the Blind v. Target Corp., 06-cv-01802-MHP (N.D. Cal.). Other notable class action settlements

16 obtained by Schneider Wallace include Holliman v. Kaiser Foundation Health Plan, No. RG

17 05247858 (California Superior Court, Alameda County); Singleton v. Regents of the University of

18 California, No. 373059 (California Superior Court, Alameda County) and Rosa v. Morrison Homes,

19 No. 373059 (California Superior Court, Stanislaus County). A copy of Schneider Wallace’s résumé

20 is attached to the Burke Decl. as Exhibit B.

21                          c.      Branstetter, Stranch & Jennings PLLC
22          Branstetter, Stranch, and Jennings, PLLC, (“Branstetter”) are exceptionally qualified to

23 manage antitrust complex class action litigations. Branstetter took the first case to the Tennessee

24 Court of Appeals which established that indirect purchasers have a private right of action under

25 Tennessee’s Trade Practices Act, Tenn. Code Ann. §§47-25-101, et seq. Sherwood v. Microsoft

26 Corp., Case No. M2000-01850-COA-R9-CV, 2003 Tenn. App. LEXIS 539 (July 31, 2003).

27 Branstetter is also believed to have tried the first class action in Tennessee following the adoption of

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                                       6
                                                                                       4:13-MD-02420-YGR
     Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 8 of 13



 1 Rule 23, which led to Branstetter recovering 100% of a jury verdict on behalf of employees injured

 2 by unlawful activities by the board of directors of Frosty Morn Inc. Ewin v. Neuhoff (Law and

 3 Equity Court, Montgomery County, Tennessee). Moreover, Branstetter has successfully managed

 4 numerous large complex class actions across the country alleging violations of antitrust laws. See,

 5 e.g., In re Wellbutrin XL Antitrust Litig., Case No. 08-2433 (E.D. Pa.) (end-payor action, co-lead

 6 counsel); In re: Prograf Antitrust Litigation, 1:11-cv-2242-RWZ (D. Mass) (end-payor action, co-

 7 lead counsel); In re Skelaxin (Metexalone) Antitrust Litigation, 1:12-cv-194 (E.D. Tenn.) (end-payor

 8 action, lead counsel); Dahl v. Bain Capital Partners, LLC, Case No. 07-12388 (D. Mass.) (Sherman

 9 Act action, counsel); In re: Qwest Savings and Investment Plan ERISA Litigation, No. 02-RB-464,

10 (D. Colo.) (ERISA action, co-lead counsel); In re Nortel Networks Corp. “ERISA” Litigation, No.

11 3:03-MD-1537 (M.D. Tenn.) (ERISA action, co-lead counsel) and (Lankford v. Dow Chemical., No.

12 04-1517 (Davidson County Circuit, Tennessee) (end-payor and consumer fraud action, lead

13 counsel). Given this wide breadth of class experience, Branstetter is well positioned to provide

14 meaningful leadership in the case at bar. Additionally, Branstetter is well staffed with well-qualified

15 attorneys; numerous members of the firm are listed in the Best Lawyers in America and have the

16 coveted Martindale Hubble AV rating. A copy of Branstetter’s résumé is attached to the Burke

17 Decl. as Exhibit C.

18                          d.      The Lexington Law Group,
19          Located in the Bay Area, for over 27 years, the Lexington Law Group has represented

20 plaintiffs in complex consumer litigation. The firm has a proven track record of vigorous and

21 effective advocacy that has resulted in the recovery of millions of dollars for consumers. Recent

22 examples of antitrust and other consumer cases where the firm had a leadership role include:

23                 In Re WellPoint Out-of-Network UCR Rates Litigation, 2:09-ml-02074 (N.D. Cal.)
24                  (co-lead counsel for subscriber plaintiffs);

25                 Brown v. Hain Celestial Group, 3-11-cv-11-03082 (N.D. Cal.) (class counsel);
26                 In re: Comcast Peer-to-Peer (P2P) Transmission Contract Litigation, 2:08-md-
27                  01992 (E.D. Pa.) (class counsel);

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                                      7
                                                                                      4:13-MD-02420-YGR
      Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 9 of 13



 1                  Lyons v. Coxcom, Inc. dba Cox Communications, 3:08-cv-02047 (S.D. Cal.) (class
 2                   counsel);

 3                  Dervaes v. Blue Shield of California, Alameda County Superior Court Case No. RG
 4                   06-262733 (class counsel); and

 5                  State of California v. Burlington Coat Factory, Alameda County Superior Court
 6                   Case No. RG 06-262733 (co-litigation with California Attorney General).

 7 A copy of the Lexington Law Group résumé is attached to the Burke Decl. as Exhibit D.

 8                   3.      The Nationwide Group’s Appointment to the PSC Enjoys the Support
                             of Additional Firms in this Action and Supports the Inclusion of
 9                           Others
10           The Nationwide Group’s appointment to the PSC is supported by other law firms in this

11 litigation. Proposed Interim Co-Lead Counsel Lieff Cabraser and Cotchett support the appointment

12 of Scott+Scott from the Nationwide Group’s to the PSC. Additionally, as set forth in their respective

13 papers, Straus & Boies, LLP and Green Noblin P.C. support the appointment of Scott+Scott from the

14 Nationwide Group to the PSC.

15           In an effort to build a broad-based coalition of well-qualified law firms, the Nationwide

16 Group supports the appointment Straus & Boies, LLP and Green Noblin P.C. to the PSC. In

17 addition to being excellent well-qualified law firms whose substantial knowledge and experience in

18 class action and antitrust law will benefit all plaintiffs, they represent several plaintiffs with indirect

19 purchases in states not currently represented by the Nationwide Group. When combined with the

20 Nationwide Group, nearly every state (and Puerto Rico) which allows an indirect purchaser remedy

21 is represented by one or more plaintiffs. The Nationwide Group further supports the appointment of

22 additional firms to the PSC that provide the broadest possible representation for all indirect

23 purchasers.

24 III.      CONCLUSION
25           For the foregoing reasons, the Nationwide Group respectfully requests the Court appoint (1)

26 Scott+Scott, Attorneys at Law, LLP; (2) Schneider Wallace Cottrell Konecky LLP; (3) Branstetter,

27 Stranch & Jennings PLLC; and (4) The Lexington Law Group to the PSC, and appoint (1) Lieff,

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                                          8
                                                                                         4:13-MD-02420-YGR
     Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 10 of 13



 1 Cabraser, Heimann & Bernstein, LLP and (2) Cotchett, Pitre & McCarthy LLP as Interim Co-Lead

 2 Counsel.

 3 DATED: March 28, 2013                      Respectfully submitted,

 4                                            SCOTT+SCOTT, ATTORNEYS AT LAW, LLP
 5
                                               /s/ Christopher M. Burke
 6                                            CHRISTOPHER M. BURKE
                                              WALTER W. NOSS
 7                                            JOHN JASNOCH
                                              707 Broadway, Suite 1000
 8                                            San Diego, CA 92101
                                              Telephone: (619) 233-4565
 9                                            Email: wnoss@scott-scott.com
                                                      cburke@scott-scott.com
10                                                    jjasnoch@scott-scott.com

11                                            JOSEPH P. GUGLIELMO
                                              SCOTT+SCOTT, ATTORNEYS AT LAW, LLP
12                                            The Chrysler Building
                                              405 Lexington Ave., 40th Floor
13                                            New York, NY 10174
                                              Telephone: (212) 223-6444
14                                            Email: jguglielmo@scott-scott.com

15                                            [J. Gerard Stranch IV
                                              BRANSTETTER, STRANCH & JENNINGS
16                                            227 Second Avenue North – 4th Floor
                                              Nashville, TN 37201
17                                            Telephone: (615) 254-8801
                                              Email: geralds@branstetterlaw.com
18
                                              Todd M. Schneider
19                                            Jason H. Kim
                                              SCHNEIDER WALLACE COTTRELL
20                                            KONECKY LLP
                                              180 Montgomery Street, Suite 2000
21                                            San Francisco, California 94109
                                              Telephone: (415) 421-7100
22                                            Email: tschenider@schneiderwallace.com
                                                     jkim@schneiderwallace.com
23
                                              Eric S. Somers
24                                            Mark N. Todzo
                                              Howard Hirsch
25                                            LEXINGTON LAW GROUP
                                              503 Divisadero Street
26                                            San Francisco, CA 94117
                                              Telephone: (415) 913-7800
27

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                              9
                                                                                 4:13-MD-02420-YGR
     Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 11 of 13



 1                                       William James Doyle , II
                                         DOYLE LOWTHER LLP
 2                                       10200 Willow Creek Road Suite 150
                                         San Diego, CA 92131
 3                                       Telephone: (858) 935-9960
                                         Email: bill@doylelowther.com
 4
                                         Scott E. Poynter
 5                                       EMERSON POYNTER LLP
                                         The Museum Center
 6                                       500 President Clinton Ave. Suite 305
                                         Little Rock, AR 72201
 7                                       Telephone: (501) 907-2555

 8                                       John G. Emerson
                                         EMERSON POYNTER LLP
 9                                       830 Apollo Lane
                                         Houston, TX 77058
10                                       Telephone: (281) 488-8854
                                         Email: jemerson@emersonpoynter.com
11
                                         Casey L. Lott
12                                       LANGSTON & LOTT P.A.
                                         P.O. Box 382
13                                       100 South Main Street
                                         Booneville, MS 38829
14                                       Telephone: (662) 728-9733

15                                       E. Kirk Wood
                                         WOOD LAW FIRM LLC
16                                       P.O. Box 382434
                                         Birmingham, AL 35238
17                                       Telephone: (205) 612-0243

18                                       Greg L. Davis
                                         DAVIS & TALIAFERRO LLC
19                                       7031 Haleyon Park Drive
                                         Montgomery, AL 36117
20                                       Telephone: (334) 832-9080

21                                       LUIS E. MINAÑA, ESQ.
                                         ESPADA MIÑANA & PEDROSA LAW OFFICES
22                                       PSC
                                         122 Calle Manuel Dómenech Altos
23                                       Urb. Baldrich
                                         San Juan, PR 00918
24                                       Telephone: (787) 758-1999
                                         minanalaw@prtc.net / minanalaw@yahoo.com
25                                              - and -
                                         Héctor Eduardo Pedrosa-Luna, Esq.
26                                       P.O. Box 9023963
                                         San Juan, PR 00902-3963
27                                       Telephone: (787) 920-7983
                                         hectorpedrosa@gmail.com
28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                     10
                                                                         4:13-MD-02420-YGR
     Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 12 of 13



 1                                       Jim Finberg
                                         ALTSHULER BERZON LLP
 2                                       177 Post Street Suite 300
                                         San Francisco, CA 94108
 3                                       Telephone: (415) 421-7151

 4                                       Attorneys for The Nationwide Group

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                    11
                                                                        4:13-MD-02420-YGR
     Case 4:13-md-02420-YGR Document 85 Filed 03/28/13 Page 13 of 13



 1                                    CERTIFICATE OF SERVICE

 2         I hereby certify that on March 28, 2013, I caused the foregoing to be electronically filed with

 3 the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

 4 email addresses denoted on the Electronic Mail Notice List, and I hereby certify that I caused the

 5 foregoing document or paper to be mailed via the United States Postal Service to the non-CM/ECF

 6 participants indicated on the Manual Notice List.

 7         I certify under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on March 28, 2013.

 9
                                                   SCOTT+SCOTT, ATTORNEYS AT LAW, LLP
10

11                                                 /s/ Christopher M. Burke
                                                   CHRISTOPHER M. BURKE
12                                                 707 Broadway, Suite 1000
                                                   San Diego, CA 92101
13                                                 Telephone: (619) 233-4565
                                                   Fax: (619) 233-0508
14                                                 Email: cburke@scott-scott.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     THE NATIONWIDE GROUP’S STATEMENT ON LEADERSHIP AND APPLICATION FOR
     APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE                                                     12
                                                                                      4:13-MD-02420-YGR
